Name: Commission Regulation (EEC) No 1553/81 of 10 June 1981 amending Regulation (EEC) No 2666/80 on special detailed rules for applying the system of import and export licences for sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 152/22 Official Journal of the European Communities 11 . 6 . 81 COMMISSION REGULATION (EEC) No 1553/81 of 10 June 1981 amending Regulation (EEC) No 2666/80 on special detailed rules for applying the system of import and export licences for sheepmeat and goatmeat HAS ADOPTED THIS REGULATION : Article 1 Article 2a of Regulation (EEC) No 2666/80 is hereby replaced by the following : 'Article 2a The provisions of the third indent of Article 5 ( 1 ) of Regulation (EEC) No 3183/80 ( ! ) shall not apply to the importation of products falling within subheadings 01.04 B and 02.01 A IV of the Common Customs Tariff . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organiza ­ tion of the market in sheepmeat and goatmeat ( 1 ), as last amended by Regulation (EEC) No 899/81 (2), and in particular Article 16 (2) thereof, Whereas Article 2a of Commission Regulation (EEC) No 2666/80 (3 ), as amended by Regulation (EEC) No 3101 /80 (4), refers to the products referred to in the second subparagraph of Article 1 of the said Regula ­ tion ; whereas the said second paragraph of Article 1 refers to products originating in certain non-member countries ; whereas the list of non-member countries eligible for special systems has been expanded ; whereas, in the interests of administrative simplifica ­ tion , Article 2a of Regulation (EEC) No 2666/80 should be amended so that it applies to products falling within subheadings 01.04 B and 02.01 A IV of the Common Customs Tariff, whatever their origin ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sheep and Goats , (') OJ No L 338, 13 . 12. 1980 , p . 1 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 June 1981 . For the Commission The President Gaston THORN (0 OJ No L 183, 16 . 7. 1980 , p . 1 . (2 ) OJ No L 90, 4 . 4 . 1981 , p . 26 . (3 ) OJ No L 276, 20 . 10 . 1980, p . 36 . (4 ) OJ No L 324, 29 . 11 . 1980 , p . 59 .